        Case 1:19-cv-04205-JPB Document 1 Filed 09/18/19 Page 1 of 34




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

DEBORAH MIXON, RICK                           )
GRIFFIN, and TIMOTHY SULLIVAN,                )
                                              )     Civil Action
      Plaintiffs,                             )     File No. ________________
                                              )
v.                                            )     CLASS ACTION
                                              )
REPUBLIC SERVICES, INC.,                      )
                                              )
      Defendant.                              )

                                  COMPLAINT

      Plaintiffs Deborah Mixon, Rick Griffin, and Timothy Sullivan (“Plaintiffs”)

bring this Complaint against Defendant Republic Services, Inc. (“Republic

Services”), showing as follows:

                                    Summary

                                         1.

      This is an action to recover prepaid fees that Republic Services extracted from

Plaintiffs and other residential customers without providing scheduled solid waste

collection services. Republic Services experiences frequent, widespread, and

prolonged service delays due to staffing issues or mismanagement during which

thousands of its residential customers may go weeks without receiving trash service.

                                   Page 1 of 34
        Case 1:19-cv-04205-JPB Document 1 Filed 09/18/19 Page 2 of 34




Even while publicly acknowledging that refunds are due to customers that do not

receive promised services as scheduled, Republic Services’ actual pattern and

practice is to regularly withheld refunds from impacted customers. Customers

subjected to Republic Services’ no-refund policy are entitled to their money back.

                                       Parties

                                          2.

      Plaintiff Deborah Mixon is a citizen of Georgia, residing in Athens, Georgia.

Plaintiff Mixon is a current customer of Republic Services pursuant to a residential

subscription agreement.

                                          3.

      Plaintiff Tim Sullivan is a citizen of Georgia, residing in Braselton, Georgia.

Plaintiff Sullivan is a current customer of Republic Services pursuant to a residential

subscription agreement.

                                          4.

      Plaintiff Rick Griffin is a citizen of Georgia, residing in Braselton, Georgia.

Plaintiff Griffin terminated Republic Services’ services in July 2019.

                                          5.

      Defendant Republic Services, Inc. is a Delaware corporation with its principal

office in Phoenix, Arizona.

                                    Page 2 of 34
         Case 1:19-cv-04205-JPB Document 1 Filed 09/18/19 Page 3 of 34




                                     Jurisdiction

                                           6.

       This Court has subject matter jurisdiction over this class action. Plaintiffs are

citizens of States different from Republic Services, and so are many other Class

members. See 28 U.S.C. § 1332 (d)(2). And the claims of the Class in the aggregate

exceed the minimally required amount in controversy. See 28 U.S.C. § 1332 (d)(6).

In fact, the amount in controversy likely involves tens of millions of dollars.

                                           7.

       This Court has personal jurisdiction over Republic Services. Among other

things, Republic Services is registered to and do conduct business in Georgia,

provides solid waste collection services in Georgia, has caused injuries in Georgia,

and generally engages in substantial business activities in Georgia.

                                           8.

       This Court is also a proper venue for this action. Republic Services is subject

to personal jurisdiction in the Northern District of Georgia, which “[f]or purposes of

venue,” means that Defendants reside in this judicial district. 28 U.S.C. § 1391

(b)(1), (c).




                                     Page 3 of 34
         Case 1:19-cv-04205-JPB Document 1 Filed 09/18/19 Page 4 of 34




                                 Factual Allegations

                                           9.

      Republic Services is the second largest provider of non-hazardous solid waste

collection, transfer, disposal, and recycling services in the United States, with over

$10 billion in annual revenue.

                                          10.

      As Republic Services describes it, “[o]ur residential collection business

involves the curbside collection of waste for transport to transfer stations, or directly

to landfills or recycling processing centers.” Republic Services form 10-K, filed

February 7, 2019, https://www.sec.gov/ix?doc=/Archives/edgar/data/1060391/0

00106039119000008/rsg-2018x1231x10xk.htm (last visited September 12, 2019).

                                          11.

      Republic Services’ residential solid waste collection services are provided

either under franchise contracts with municipalities or subscription agreements with

individual households. Id. This action concerns Republic Services’ direct-to-

consumer residential collection service, i.e. consumers that are billed for solid waste

collection services through their local municipality are excluded from the Classes.

                                          12.

      Plaintiffs and Class members were overbilled by Republic Services for

                                     Page 4 of 34
        Case 1:19-cv-04205-JPB Document 1 Filed 09/18/19 Page 5 of 34




residential solid waste collection services. Upon information and belief, the essential

terms under which Republic Services provides the services are uniform and do not

vary from customer to customer in any way that is material to this case, i.e. the

customer signs up for residential solid waste services; pays for the services in

advance; and Republic Services commits to provide the services at a predetermined

interval (typically weekly) and day of the week.

                                         13.

      Timely delivery of solid waste collection services is a material term of the

agreement because pickup delays rapidly create a public nuisance and public health

concern.

                                         14.

      Indeed, Republic Services acknowledges the importance of timely and

reliable service with the prominent representation on its website that “[o]ur

customers can count on reliable and safe service with a 99.9% pickup reliability

rate,” which is purportedly based on a “99.9% proven daily pick up rate based on

missed pickup data for commercial and residential customers from April 2018–

March 2019.” See https://www.republicservices.com/shop (last visited September

12, 2019).




                                    Page 5 of 34
          Case 1:19-cv-04205-JPB Document 1 Filed 09/18/19 Page 6 of 34




                                          15.

        Republic Services undertook all billing and customer service-related

functions relating to Plaintiffs’ and other residential customers’ accounts.

                                          16.

        Republic   Services   maintains    a     customer   portal   on     its   website,

www.republicservices.com, which it calls “My Resource.” See Republic Services

Inc.,     Form      10-K      filed     February      8,     2018,        available     at

https://www.sec.gov/Archives/edgar/data/1060391/000106039118000005/rsg-

2017x1231x10xk.htm (“Our MyResource customer portal and mobile app are online

account management tools, allowing customers access to their accounts and our

services.”) (last visited September 12, 2019).

                                          17.

        The “My Resource” portal allows customers to “Manage Your Republic

Services Account with One Simple Tool,” including viewing/paying bills,

scheduling a pickup, reporting a missed pickup, or ordering additional services. See

https://www.republicservices.com/account/login?redirectPath=%252Faccount%25

2Fdashboard (last visited September 12, 2019).

                                          18.

        New residential customers sign up to receive services from Republic Services

                                      Page 6 of 34
        Case 1:19-cv-04205-JPB Document 1 Filed 09/18/19 Page 7 of 34




through its website. See https://www.republicservices.com/residents (last visited

September 12, 2019). There is no disclosure on Republic Services’ website that any

other entity is responsible for providing any services related to its residential

customers’ accounts.

                                       19.

      Republic Services electronically bills its residential customers and collects

payments through its website.

                                       20.

      The express goal of Republic Services’ digital platform and customer hotline

is to provide customers with a “consistent experience across our business.” See

Republic Services Inc., Form 10-K filed February 8, 2018, available at

https://www.sec.gov/Archives/edgar/data/1060391/000106039118000005/rsg-

2017x1231x10xk.htm (last visited September 12, 2019); see also id. (“To help

ensure a consistent customer experience, we invested in our customer service

capabilities and have made continued progress on the consolidation of our over 100

customer service locations into three Customer Resource Centers.”).

                                       21.

      Republic Services’ residential invoices prominently bear the Republic

Services name and logo at the top. The invoices refer customers to Republic

                                   Page 7 of 34
         Case 1:19-cv-04205-JPB Document 1 Filed 09/18/19 Page 8 of 34




Services’ website for “Important Information” where Republic Services represents

the customer can “easily access your account, pay your bill, schedule a pickup and

more.”

                                          22.

      Republic Services distributes informational flyers and brochures identifying

itself as the service provider. A representative flyer bears Republic Services’ name

and insignia at the top and states, “We are delighted to have you as one of our

customers and would like to provide some valuable information and tips on our

service.” The flyer is attached as Exhibit A and incorporated by reference.

                                          23.

      Republic Services held itself out to Plaintiffs and Class members as their

provider of solid waste collection services and actively participated in the delivery

of the services, including overbilling as detailed herein.

         Republic Services’ pattern of prolonged service delays and failures

                                          24.

      Notwithstanding the purported 99.9% daily pickup rate touted on its website,

Republic Services has received at least tens of thousands of complaints regarding

missed or delayed residential services in just 2018 and 2019, regularly misses service




                                     Page 8 of 34
         Case 1:19-cv-04205-JPB Document 1 Filed 09/18/19 Page 9 of 34




for weeks at a time, and then fails or refuses to refund its customers for prepaid

service fees it knows it did not earn.

                                          25.

       Indeed, Republic Services acknowledges that “[i]n general, subscription

residential collection fees are paid quarterly in advance by the customers receiving

the service.” Republic Services, Inc. Form 10-k, filed February 17, 2019;

https://www.sec.gov/ix?doc=/Archives/edgar/data/1060391/000106039119000008

/rsg-2018 x1231x10xk.htm (emphasis added) (last visited September 12, 2019); see

also Exhibit A (“[b]ills are sent quarterly with payments being made in advance of

service being rendered….Payments may be made at www.republicservices.com or

by calling customer service.”).

                                          26.

       Despite Republic Services’ knowledge of systemic missed and delayed

services to residential customers that have paid for scheduled solid waste collection

services in advance, Republic Services has failed to credit at least thousands of

residential customers’ accounts for the cost of the solid waste collection services that

it failed to deliver as agreed.

                                          27.

       Republic Services utilizes advanced route planning, on-board telematics

                                     Page 9 of 34
          Case 1:19-cv-04205-JPB Document 1 Filed 09/18/19 Page 10 of 34




systems, and GPS-tracking technology that provide it with real-time, missed pickup

data. Republic Services also receives real-time, or near real-time, data on missed

pickups       from     driver    reports         and   customer     reports.     See

https://www.republicservices.com/cms/documents/sustainability_reports/2017Sust

ainabilityReport.pdf (“We’ve also provided our drivers with technology that helps

them immediately report any collection issues to dispatch so that we can deliver a

quick solution.”) (last visited September 12, 2019).

                                           28.

      With this technology, Republic Services knows and is able to internally track

the instances when it fails to provide customers with solid waste collection services

according to schedule.

                                           29.

      At least between May 8, 2017 and July 9, 2019, Republic Services directed

customers to report missed pickups by submitting a hyperlinked form on its website.

Seehttps://web.archive.org/web/20181226005733/https://www.republicservices.co

m/customer-support/faq (“To report a problem and request a resolution online, login

to your account and complete this form.”) (last visited September 12, 2019).

                                           30.

      As of the filing of the Complaint, Republic Services makes a “Report Missed

                                   Page 10 of 34
         Case 1:19-cv-04205-JPB Document 1 Filed 09/18/19 Page 11 of 34




Pickup” link available in the Customer Support section of its website.

                                            31.

      Due to staffing issues, mismanagement, or other issues, Republic Services’

frequently fails to make scheduled weekly or bi-monthly pickups.

                                            32.

      For example, in Gwinnett County, Georgia, Republic Services’ customers

submitted more than 7,000 complaints of missed pickups between January and

August 2019. Some 10,000 complaints were reportedly filed against Republic

Services     for       lack   of   trash   pickup   in    Baton    Rouge,   LA.    See

https://www.brproud.com/news/local-news/talking-trash-10000-complaints-filed-

against-republic-services-for-lack-of-trash-pickup/ (last visited September 12,

2019).

                                            33.

      Republic Services sometimes publicly acknowledges that customers who

experience         a     service   delay     are    due    a      refund.   E.g.   See

https://www.wsbtv.com/news/local/gwinnett-county/metro-neighborhood-says-

they-are-dealing-with-a-trash-disaster/971720694, attached as Exhibit B. Still,

Republic Services regularly fails or refuses to actually provide refunds to these

customers, including Plaintiffs. Id.

                                       Page 11 of 34
        Case 1:19-cv-04205-JPB Document 1 Filed 09/18/19 Page 12 of 34




                                          34.

      A summary of complaints relating to Republic Services prepared by the Solid

Waste Department for Athens-Clarke County states, “[i]n February 2018,

complaints against Republic Services started to occur weekly [sic] as a result ACC

Solid Waste Department Staff started to track all complaints (verbal including

phone, email, text, social media and print letter) against francisees [sic].” The

summary indicates that the Solid Waste Department received “over 100 complaints”

relating to missed residential service.

                                          35.

      On July 16, 2018, the Solid Waste Director for Athens-Clarke County,

Georgia, sent a letter to Republic Services informing the company that “Athens-

Clarke County Solid Waste Department has received over a hundred complaints

about the residential collection service provided by Republic Services, including

“lack of weekly trash and biweekly recycling collection” and “no refund or credit on

customer bill for lack of service.” A copy of the July 16, 2018 letter is attached as

Exhibit C and incorporated by reference.

                                          36.

      In a statement to CBS46 responding to a story reporting service delays of up

to eight weeks in Barrow County, Georgia in April 2019, Republic Services

                                    Page 12 of 34
       Case 1:19-cv-04205-JPB Document 1 Filed 09/18/19 Page 13 of 34




acknowledged it was aware of “recent service delays,” but indicated it would only

work with “individual” customers on an “as needed” basis:

            “Republic Services takes great pride in serving our
            customers. We are working to address recent service
            delays in the Statham area, and we apologize for any
            inconvenience that our customers may have experienced.
            We will work with customers individually to rectify
            matters, as needed.”

See   https://www.cbs46.com/news/barrow-county-residents-need-help-taking-out-

the-trash/article_23db6d9a-60bc-11e9-95c1-1b01e61188d5.html (emphasis added)

(last visited September 12, 2019), attached as Exhibit D.

                                        37.

      A separate CBS46 story in April 2019 reported Republic Services’ own

employees as saying “that drivers are told to concentrate on…money areas and just

let people in outlying areas complain.” https://www.cbs46.com/news/customers-

employees-voice-complaints-against-trash-pickup-service/article_705c317a-6640-

11e9-a002-cf0d4d17a275.html (emphasis added) (last visited September 12, 2019),

attached as Exhibit E.

                                        38.

      Similarly, CBS46 reported that, in June 2019, Republic Services missed

pickups in the Woodlake subdivision in Monroe, GA during the week of June 16-

20, 2019. See https://www.cbs46.com/news/fed-up-residents-ready-to-throw-out-
                                   Page 13 of 34
          Case 1:19-cv-04205-JPB Document 1 Filed 09/18/19 Page 14 of 34




trash-service/article_6b9644ac-9613-11e9-8d8a-3785a91000a4.html (last visited

September 12, 2019), attached as Exhibit F.

                                         39.

      According to Republic Services’ customers quoted in the story, Republic

Services gave customers who called to inquire about the missed pickups “a song and

dance” with continued false promises that service would occur the following day.

                                         40.

      Republic Services sent CBS46 the following statement acknowledging

collection delays and blaming the problem on staffing shortages:

              We have experienced staffing shortages that have led to
              collection delays in some areas. We have brought in
              employees from other areas of the country to help, and
              we’re actively working to increase our pool of drivers so
              that we can resume our full collection schedule as quickly
              as possible. We apologize for the delays and thank our
              customers for their continued patience.

See id.

                                         41.

      In response to Republic Services’ weeks-long service delays, over 200 Barrow

County residents reportedly created a Facebook group demanding better service. See

https://www.wsbtv.com/news/local/gwinnett-county/metro-neighborhood-says-

they-are-dealing-with-a-trash-disaster/971720694.     According     to     WSB-TV’s

                                    Page 14 of 34
        Case 1:19-cv-04205-JPB Document 1 Filed 09/18/19 Page 15 of 34




reporting, although Republic Services purportedly “offered refunds to customers that

were negatively impacted… every neighbor we spoke with they’ve yet to receive

any refunds.” Id.

                                         42.

       Republic Services’ rampant service delays are not limited to Georgia. Similar

extended delays and systematic missed pickups affecting thousands of Republic

Services’ customers have been reported by news outlets around the country,

including in Texas, Idaho, Louisiana, Florida, Ohio, South Carolina, and New Jersey

E.g.          https://www.chron.com/neighborhood/bayarea/news/article/Republic-

Services- Dickinson-trash-contract-14269783.php (last visited September 12, 2019);

https://www.idahopress.com/news/local/republic-services-loses-drivers-sees-

complaints-as-ada-contract-nears/article_1fbffb22-e92a-55fd-8c52-1a1937d2

b84b.html (last visited September 12, 2019); https://www.wafb.com/2019/06

/18/customers-demand-action-after-issues-with-republic-services-appear-unending/

last visited September 12, 2019); https://www.abcactionnews.com/news/region-

citrus-hernando/hernando-co-commissioners-vote-no-on-republic-services-rate-

increase-due-to-poor-service     (last     visited    September      12,     2019);

https://www.cleveland.com/community/2019/06/parma-mayor-furious-with-

republic-services-delayed-pickup-of-bulk-and-yard-waste-from-7000-

                                   Page 15 of 34
        Case 1:19-cv-04205-JPB Document 1 Filed 09/18/19 Page 16 of 34




households.html         (last       visited         September        12,       2019);

https://www.postandcourier.com/news/berkeley-s-trash-service-leaves-cans-spills-

oil-and-misses/article_56cf278c-ae19-11e9-b33f-a3e6689a8978.html (last visited

September 12, 2019); https://www.nj.com/news/2019/07/hunterdon-residents-raise-

a-stink-over-new-trash-hauler.html.

                                          43.

      Republic Services knows that it has no right to retain funds that customers

paid in advance for weekly solid waste collection services that Republic Services

did not provide, yet has adopted a practice and policy of failing to adjust customers’

accounts of its own accord when service delays extend into the following week.

                                          44.

      Republic Services’ response to the news reports regarding the Barrow County,

GA and Walton County, GA service delays reflects the company’s practice and

policy of failing or refusing to adjust customers’ accounts for prepaid trash and

recycling services that it knows it did not provide, as detailed herein.

                                          45.

      Hundreds of customer complaints of service delays or missed service reflect

that Republic Services’ practice and policy of failing to refund or credit residential

customers’ accounts for service delays in residential solid waste collection service

                                    Page 16 of 34
        Case 1:19-cv-04205-JPB Document 1 Filed 09/18/19 Page 17 of 34




that extend longer than standard weekly or bi-monthly schedule under its standard

subscription agreements. E.g. https://www.bbb.org/us/az/phoenix/profile/sanitation-

consultants/republic-services-inc-1126-12005337/complaints (3,326 complaints);

https://www.consumeraffairs.com/homeowners/republic-services-waste-

management.html (643 complaints/reviews). Republic Services’ implicitly

acknowledges its duty to refund customers for service delays that extend beyond the

agreed service interval by providing refunds to customers that complaint sufficiently

loudly and frequently, while continuing to deny refunds to Plaintiffs and Class

members. Id.

                                        46.

      The first complaint on the BBB website contains a representative customer

experience with Republic Services:

                                                      08/28/2019
             This company missed my trash at least eight times. I
             only have one actual complaint on file because it was the
             only time they didn't send a text message stating they were
             aware of the missed pickup. I left several messages with
             no response. I went to the local office in Winder, Ga. on
             Patrick Mill Rd where I knocked on the door for 30
             minutes until someone answered the door. There was a
             sign on the door stating appointment by schedule only. I
             couldn't get anyone on the phone or to return my calls so
             it was impossible to set an appointment. I was told I
             would have a discount added to my account by the lady

                                   Page 17 of 34
         Case 1:19-cv-04205-JPB Document 1 Filed 09/18/19 Page 18 of 34




             that kept relaying the message to her supervisor that
             would not come talk to me himself. The next bill comes
             and no discount. I tried to call again, left a message and
             no response. I finally went with another company and I am
             being told I have cancellation fees, can pickup fees (they
             won't let me drop them off to avoid this charge) and
             service fees (that were never delivered). I have a
             flawless account history for 6 years until the last 3-4
             months when I started to receive substandard service and
             there was no compensation given much less any
             responsibility assumed by the company. They said they
             can credit my account so I don't owe over $200 but I still
             owe around $70! I find this unacceptable. If they simply
             would have provided me the service which they were
             employed for this would not be happening.

             Republic Services Inc Response
             08/29/2019

             We sincerely apologize for Mr. ********* frustrations.
             We have reviewed his account in detail. The last payment
             that we received on his account was 03/26/19, which paid
             for service from 04/01-06/30. Mr. Sosebee says he stopped
             paying his bill due to service issues. We have had one
             complaint on his account, for the quarter in question, and
             this was on 06/25/19. The next call that we received from
             him was on 08/21/19 and this was to cancel services.
             Sosebee says he called and left messages. I found only the
             call from 6/25 and the calls in August to cancel services
             and inquire about his bill. We will credit the removal
             charges but he will be held responsible for the charges
             from 07/01-08/30. Thank you.

https://www.bbb.org/us/az/phoenix/profile/sanitation-consultants/republic-services

-inc-1126-12005337/complaints (emphasis added) (last visited September 12,

2019).
                                   Page 18 of 34
        Case 1:19-cv-04205-JPB Document 1 Filed 09/18/19 Page 19 of 34




                                        47.

      The Better Business Bureau’s website reflects that Republic Services has a 1-

star average rating and 1,363 billing-related complaints in the past three years – an

average of 1.25 complaints per day. According to a statement by a BBB

spokesperson, “[t]he company currently has an F rating in our system and is not

accredited because of their low score.” https://www.cbs46.com/news/customers-

employees-voice-complaints-against-trash-pickup-service/article_705c317a-6640-

11e9-a002-cf0d4d17a275.html (last visited September 12, 2019).

      Republic Services breaches its subscription agreements with Plaintiffs

                                        48.

      Plaintiff Mixon entered into a subscription agreement with Republic Services

under which Plaintiff Mixon paid Republic Services in advance for residential

service of “1 Lift Per Week” on Tuesdays.

                                        49.

      Republic Services failed to provide the agreed services to Plaintiff Mixon and

multiple neighbors on her street who were also Republic Services’ customers during

the week of July 9, 2019. Republic Services also failed to provide the services to

Plaintiff as scheduled on at least two occasions during the preceding month.




                                   Page 19 of 34
       Case 1:19-cv-04205-JPB Document 1 Filed 09/18/19 Page 20 of 34




                                        50.

      On July 10, 2019, Plaintiff Mixon emailed the Republic Services’ Municipal

Coordinator for Northeast Georgia which stated in part:

            Our garbage and recycles did not get picked up yesterday,
            as scheduled. This is NOT the first time this has happened.
            In fact, I think this may be the third time during the past
            month this has happened. I see that neighbors on my street
            did not get theirs picked up, either. Perhaps your company
            missed our entire neighborhood? I called your company
            earlier today, but was left feeling unimportant and ignored,
            like usual (I have reported problems with service in the
            past with no resolution!).

                                        51.

      On July 11, 2019, Republic Services’ Municipal Coordinator responded via

email that a “[t]ruck is on the way.” In fact, as Plaintiff Mixon informed the

Municipal Coordinator by e-mail on July 14, 2019, her and her neighbors’ trash and

recycling containers remained full and at the curb when Plaintiff Mixon returned

from vacation.

                                        52.

      On July 15, 2019, Plaintiff Mixon emailed Republic Services’ Municipal

Coordinator to request an account credit for the missed weekly pickup:

            Since your company did not pick up our garbage or
            recycles last Tuesday, as scheduled, will you be crediting
            our account? We pay $65.55 per month. Based on the
            scheduled number of pickups for the month of July (5
                                  Page 20 of 34
        Case 1:19-cv-04205-JPB Document 1 Filed 09/18/19 Page 21 of 34




             garbage and 2 recycles), our calculation is that you should
             credit us $18.73.

                                        53.

      Republic Services failed to credit Plaintiff Mixon’s account for the amount

she was due based on the missed garbage and recycling pickups.

                                        54.

      Plaintiff Sullivan entered into a subscription agreement with Republic

Services under which Plaintiff Sullivan agreed to pay Republic Services for

residential waste collection advances in advance on a quarterly basis.

                                        55.

      Plaintiff Sullivan was billed $52.50 quarterly, in advance, by Republic

Services for “1 Lift Per Week.”

                                        56.

      Plaintiff Sullivan is a resident in the Mulberry Park subdivision. Between

January 2019 and March 2019, Republic Services failed to make the required “1 Lift

Per Week” of Plaintiff Sullivan’s (and its other Mulberry Park customers’) trash at

least one time per month. Republic Services missed multiple weekly pickups for

Plaintiff Sullivan and across the entire Mulberry Park subdivision during April 2019.

                                        57.

      Plaintiff Griffin entered into an agreement with Republic Services for “1 Lift
                                   Page 21 of 34
        Case 1:19-cv-04205-JPB Document 1 Filed 09/18/19 Page 22 of 34




Per Week” and paid an approximately $50 deposit.

                                         58.

      Republic Services failed to deliver the agreed services for three weeks

following Plaintiff Griffin’s payment of the deposit, prompting Plaintiff Griffin to

cancel service.

                                         59.

      A Republic Services’ representative stated through its chat function, “we

apologize for this service failure” and I will submit a credit for the invoice, which

will trigger a refund of the $50 payment. Refund will be processed and mailed out

within 4 weeks.” No refund was ever provided to Plaintiff Griffin.

                                         60.

      The experience that Plaintiff Sullivan, Plaintiff Mixon, and Plaintiff Griffin

had with Republic Services is typical of Republic Services’ company-wide billing

practices, as illustrated by the hundreds of customer complaints regarding Republic

Services’ no-refund policy and Republic Services’ own public statements.

                                 Class Allegations

                                         61.

      Plaintiffs assert their claims on behalf of themselves and on behalf of a class

of all other similarly-situated persons pursuant to Rule 23 (b)(2) and Rule 23 (b)(3).

                                   Page 22 of 34
        Case 1:19-cv-04205-JPB Document 1 Filed 09/18/19 Page 23 of 34




See Fed. R. Civ. P. 23 (b).

                                           62.

      Plaintiffs propose the following classes and sub-classes, while reserving the

right to modify these definitions. See Fed. R. Civ. P. 23 (c).

      • Nationwide Class:

             All persons or entities that (i) were billed by Republic
             Services pursuant to a prepaid subscription agreement for
             residential solid waste collection services; (ii) did not
             receive the scheduled service for one or more calendar
             weeks; and (iii) did not receive a refund for the missed
             service period.

      • Georgia Subclass:

             All persons or entities that (i) were billed by Republic
             Services pursuant to a prepaid subscription agreement for
             residential solid waste collection services at a service
             location in Georgia; (ii) did not receive the scheduled
             service for one or more calendar weeks during the
             applicable statute of limitations; and (iii) were not
             refunded or credited by Republic Services for the missed
             service period.

                                           63.

      The class period for the each of the proposed classes is limited by the

applicable statutes of limitations.

                                           64.

      Plaintiffs propose certification on all issues, while reserving the right to seek,

                                      Page 23 of 34
        Case 1:19-cv-04205-JPB Document 1 Filed 09/18/19 Page 24 of 34




in the alternative, certification as to any specific issue, claim, or defense. See Fed.

R. Civ. P. 23 (c).

                                            65.

      Plaintiffs Griffin, Mixon, and Sullivan would serve as the class

representatives.

                                            66.

      Plaintiffs satisfy the requirements of Rule 23(a).

             •        Numerosity – The classes are so numerous that joinder is

             impracticable. Republic Services is the second largest provider of solid

             waste collection services in the country. Thousand of consumers have

             submitted written complaints to Republic Services, online, or their local

             municipalities about Republic Services’ business practices described

             herein.

             •        Commonality – There are common questions of law and fact.

                     • Republic Services’ invoicing and billing practices are uniform.

                     • The material terms of Republic Services’ subscription

                      agreements are uniform.

                     • Questions common to Nationwide Class I and Georgia Subclass

                      I, include but are not limited to –

                                      Page 24 of 34
Case 1:19-cv-04205-JPB Document 1 Filed 09/18/19 Page 25 of 34




              • Whether Republic Services’ failure to provide “1 Lift Per

                  Week” constitutes a breach of contract;

              • Whether Republic Services’ failure to credit or refund the

                  accounts of customers that were not provided “1 Lift Per

                  Week” constitutes a breach of contract;

              • Whether customers are entitled to damages or restitution

                  based on Republic Services’ practice of billing for/failing

                  to refund missed residential solid waste collection

                  services;

              • Whether Republic Services has been unjustly enriched by

                  retaining prepayments for solid waste collection services

                  it did not provide; and

              • Whether Plaintiffs and Class members are entitled to

                  recover attorneys’ fees under O.C.G.A. § 13-6-11

    •      Typicality – Plaintiffs’ claims are typical of the Class members’

    claims. Because Republic Services’ residential services and billing

    practices are uniform, Plaintiffs are subject to conduct that is typical of

    the rest of the class.




                              Page 25 of 34
        Case 1:19-cv-04205-JPB Document 1 Filed 09/18/19 Page 26 of 34




             •     Adequacy – Plaintiffs would adequately protect the class’s

             interests. Each Plaintiff has a genuine interest in protecting the rights

             of the class and Plaintiffs’ counsel is experienced in handling complex

             class actions. And because Plaintiffs challenge uniform subscription

             agreements and billing practices used by Republic Services, the

             interests of Plaintiffs and the classes are aligned.

                                          67.

      Plaintiffs also satisfy the requirements of Rule 23(b)(2). Republic Services

has standardized service agreements and billing practices, which means that its

conduct applies to the class generally, so that corresponding declaratory relief is

appropriate respecting the classes as a whole.

                                          68.

      And Plaintiffs satisfy the requirements of Rule 23(b)(3).

         • Predominance – The answers to the common questions for Plaintiffs in

             this case will decide liability for the entire respective classes and

             subclasses. If Plaintiffs establish that Republic Services breached the

             contracts with them or was unjustly enriched by failing to credit back

             Plaintiffs’ prepayments for services that Republic Services did not




                                    Page 26 of 34
        Case 1:19-cv-04205-JPB Document 1 Filed 09/18/19 Page 27 of 34




               provide, they will necessarily establish liability for all class members,

               without the need for any additional proof as to liability.

         • Superiority – A class action is superior to other available remedies. The

               common questions would predominate over any individual questions,

               and thus no other form of litigation could be superior to a class action.

               Indeed, because of the low dollar amounts at stake, a class action is

               likely the only way for Plaintiffs and other class members to obtain any

               redress.

                     COUNT ONE: BREACH OF CONTRACT

                                           69.

      Plaintiffs incorporate their allegations in the preceding paragraphs by

reference.

                                           70.

      The subscription agreements between Republic Services and its residential

customers, including Plaintiffs, require Republic Services to provide solid waste

collection services at regular intervals (weekly, bi-weekly, etc.) on a scheduled day

of the week.

                                           71.

      Plaintiff Sullivan, Plaintiff Mixon, and Plaintiff Griffin prepaid Republic

                                      Page 27 of 34
          Case 1:19-cv-04205-JPB Document 1 Filed 09/18/19 Page 28 of 34




Services for “1 Lift Per Week.”

                                        72.

      Republic Services breached its subscription agreement with Plaintiff Mixson

by failing to provide Plaintiff Mixson with “1 Lift Per Week” during the week of

July 9, 2019.

                                        73.

      Republic Services breached its subscription agreement with Plaintiff Sullivan

by failing to provide Plaintiff Ormsby with “1 Lift Per Week” during at least one

week in February 2019 and March 2019 and four weeks in April 2019.

                                        74.

      Republic Services breached its subscription agreement with Plaintiff Griffin

by failing to provide Plaintiff Griffin with “1 Lift Per Week” during the three weeks

preceding July 10, 2019.

                                        75.

      Plaintiffs and Class members are entitled to damages in the amounts that they

prepaid to Republic Services in advance for services the company did not provide as

agreed.

                                        76.

      Republic Services failed to refund or credit Plaintiffs and other Class

                                   Page 28 of 34
        Case 1:19-cv-04205-JPB Document 1 Filed 09/18/19 Page 29 of 34




members’ accounts despite knowledge that it has missed weekly service in breach

of its subscription agreements and promises that refunds are forthcoming.

                                         77.

      Based on its assumption of billing-related duties under the agreements with

Plaintiffs and Class members, Republic Services has a contractual duty to provide

an account credit or refund when it fails to provide prepaid services under the

subscription agreements.

                                         78.

      The law implies a duty of good faith and fair dealing in every contract, and

Republic Services is subject to this duty as well.

                                         79.

      Republic Services breached the subscription agreements by failing to properly

adjust Plaintiffs and Class members’ billing to account for its failure to provide “1

Lift Per Week.”

                                         80.

      Republic Services is liable to customers who entered into a subscription

agreement with its subsidiaries or affiliates as a joint venturer or because it assumed

scheduling, billing, and payment duties to its customers under those agreements.




                                    Page 29 of 34
        Case 1:19-cv-04205-JPB Document 1 Filed 09/18/19 Page 30 of 34




                                         81.

      Republic Services is also liable under the law of agency because it controlled

scheduling, billing, payment, and other material aspects of the subscription

agreements.

                                         82.

      Plaintiffs and Class members are entitled to damages in the amount of

Republic Services’ overcharging under the subscription agreements.

                     COUNT TWO: UNJUST ENRICHMENT
                         (Alternatively to Count One)

                                         83.

      Plaintiffs repeat and allege the preceding paragraphs, as if fully alleged herein.

                                         84.

      Plaintiffs and Class members have an interest, both equitable and legal, in the

prepayments that they made to Republic Services in exchange for receiving

scheduled solid waste collection services.

                                         85.

      Plaintiffs and Class members conferred a benefit on Republic Services by

prepaying for residential solid waste collection services. Republic Services was

benefitted by the conferral of these prepayments. Republic Services understood it

was so benefitted.
                                    Page 30 of 34
        Case 1:19-cv-04205-JPB Document 1 Filed 09/18/19 Page 31 of 34




                                        86.

      But for Republic Services commitment to provide the solid waste collection

services on a weekly or bi-weekly basis, Plaintiffs and Class members would not

have prepaid for the services.

                                        87.

      As a result of Republic Services’ wrongful conduct as alleged in this

Complaint (including its retention of prepayments for solid waste collection services

it did not provide), Republic Services has been unjustly enriched at the expense of,

and to the detriment of, Plaintiffs and Class members.

                                        88.

      Republic Services’ unjust enrichment is traceable to and resulted directly from

the conduct alleged herein.

                                        89.

      Under the common law doctrine of unjust enrichment, it is inequitable for

Republic Services to be permitted to retain the benefits it received from Plaintiffs

and Class members in an unfair and unconscionable manner. Republic Services’

retention of such benefits under circumstances making it inequitable to do so

constitutes unjust enrichment.




                                   Page 31 of 34
        Case 1:19-cv-04205-JPB Document 1 Filed 09/18/19 Page 32 of 34




                                         90.

      The benefit conferred upon, received, and enjoyed by Republic Services was

not conferred gratuitously, and it would be inequitable and unjust for Republic

Services to retain the benefit.

                                         91.

      Republic Services is liable to Plaintiffs and Class members for restitution in

the amount of the benefit conferred on Republic Services as a result of its wrongful

conduct, including specifically the value to Republic Services of the payments by

Plaintiffs and Class members for services that Republic Services did not provide as

scheduled.

                COUNT THREE: EXPENSES OF LITIGATION

                                         92.

      Plaintiffs asserts a claim pursuant to Georgia Code Section 13-6-11, on behalf

of themselves and the proposed classes. See O.C.G.A. § 13-6-11. Plaintiffs seek

recovery of expenses for this litigation, including recovery of their attorney fees.

                                         93.

      Republic Services has acted in bad faith, has been stubbornly litigious, and

has caused Plaintiffs unnecessary trouble and expense by refusing to refund




                                    Page 32 of 34
        Case 1:19-cv-04205-JPB Document 1 Filed 09/18/19 Page 33 of 34




unearned service fees. As such, Republic Services is liable for Plaintiffs’ expenses

of litigation, including but not limited to recovery of their attorney fees.

                                  Relief Requested

      Plaintiffs ask this Court to:

      a.     Certify this action as a class action, including certifying Plaintiffs as

class representative and undersigned counsel as class counsel;

      b.     Grant judgment as a matter of law in favor of Plaintiffs and the Classes

on any or all issues or, in the alternative, hold a trial on any disputed fact questions;

      c.     Award Plaintiffs and Class members restitution and any damages they

are entitled to, including but not limited to statutory damages and penalties, punitive

damages, attorney fees, pre-judgment interest, post-judgment interest, and costs; and

      d.     And order any other relief as the Court may deem just and proper.




                                      Page 33 of 34
 Case 1:19-cv-04205-JPB Document 1 Filed 09/18/19 Page 34 of 34




This 17th day of September, 2019.

                              /s/ Adam L. Hoipkemier
                              Epps Holloway DeLoach & Hoipkemier LLC
                              Adam L. Hoipkemier (Ga. Bar No. 745811)
                              adam@ehdhlaw.com
                              Kevin E. Epps (Ga. Bar No. 785511)
                              kevin@ehdhlaw.com
                              1220 Langford Drive, Bldg. 200
                              Watkinsville, GA 30677
                              Telephone: 706 508 4000

                              Morgan & Morgan Attorneys at Law, P.C.
                              Jason Braswell (Ga. Bar No. 078373)
                              jason@morganlawyers.com
                              1090 Founders Blvd. #C
                              Athens, GA 30606
                              Telephone: 706 548 7070

                              Counsel for Plaintiffs Rick Griffin, Timothy
                              Sullivan and Deborah Mixon




                           Page 34 of 34
